DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 8/30/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because as currently written “…based on the first designated conditional state…” appears to include a typographical error.  The Examiner recommends updating to “…based on [ [the] ] a first designated conditional state…” to prevent unnecessary confusion.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Engine Performance Adjustments” or “Fuel Efficiency and Emission Generation Weight Values”.
The disclosure is objected to because of the following informalities: 
Paragraph [0016] currently states: “…toward a emission generation target…” which should be updated to “…toward an emission generation target…” to recite proper grammar.  
Paragraph [0034] currently states: “…may be a emission generation weight…” which should be updated to “…may be an emission generation weight…” to recite proper grammar.  
Appropriate correction is required.

Claim Objections
Claims 2, 3, 10, and 16 are objected to because of the following informalities:  
Claims 2 and 3 both currently recite “…moving fuel efficiency…” which should be updated to either: 1) “…moving the first fuel efficiency…” to reference the previously disclosed “first fuel efficiency” from claim 1, or be updated to: 2) “…moving a fuel efficiency…” to distinguish the difference in the fuel efficiencies.
Claim 10 currently recites “…concurrently move generation of an emission…” which the Examiner recommends updating to “…concurrently move a generation of an emission…” to recite similarly to that of claims 2, 3, and 11, for the purpose of consistency.
Claim 16 currently recites “…to stop reduction in…” which the Examiner recommends updating to “…to stop a reduction in…” similar to that of claim 8 for the purpose of consistency.
Claim 16 currently recites “…generation of emission constituent…” which the Examiner recommends updating to “…generation of an emission constituent…” similar to that of claims 2, 3, and 8 for the purpose of consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
”a monitoring system configured to monitor…” in claim 9.
“a control system configured to control…” in claim 9.
“the control system is configured to change…” in claim 10.
“the control system is configured to change…” in claim 11.
“the control system is further configured to determine…” in claim 15.
“the control system is configured to stop…” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
[0024]: “The monitoring system 118 includes a controller 124 that represents hardware circuitry that includes and/or is connected with one or more processors … that operate to control different sensors 120, 122 of the monitoring system.”
[0023]: “The control system 101 includes a vehicle controller 114 that represents hardware circuitry that includes and/or is connected with one or more processors … that operate to control movements of the vehicle 102.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US-2008/0288132; hereinafter King; already of record).
Regarding claim 18, King discloses a method for controlling a vehicle (see King at least Abs) comprising:
monitoring movement of a vehicle as the vehicle moves along a route (see King at least [0021]-[0022] where a vehicle’s controller recognizes zone translations along a route);
determining when the vehicle enters or leaves a designated conditional state, the designated conditional state including one or more of a geographic area, a time, a date, or an atmospheric condition (see King at least [0022] and [0017]-[0021] where a controller monitors a vehicle crossing a zone, said zones defined by: geographical boundaries, time, dates, or atmospheric conditions);
determining a fuel efficiency weight and an emission generation weight based on the designated conditional state (see King at least [0021] where zones contain characteristics which define them, characteristics such as emission levels and fuel consumption levels.  These characteristics are compared relative to one another, such that a particular zone may have a characteristic weight different than another zone); and
responsive to the vehicle entering or leaving the designated conditional state (see King at least [0022] where a vehicle passes from one zone to another zone), changing engine performance of the vehicle based on the fuel efficiency weight and the emission generation weight (see King at least [0022]-[0024] where a vehicle in a 1st zone under the 1st operating mode is switched to using a 2nd operating mode upon crossing into a 2nd zone; the 1st operating mode is defined as a zone with a weight favoring increased fuel economy; the 2nd operating mode is defined as a zone with a weight favoring lower emissions);43326566-US-2 (552-414US1)
…
While King explicitly discloses the above information, King does not appear to explicitly disclose …changing the engine performance includes moving fuel efficiency away from a first designated target by increasing fuel consumption of the vehicle and moving a generation of an emission constituent toward a second designated target by reducing the generation of the emission constituent of the vehicle.
However, King does disclose how the characteristics defined within a zone may have more of an impact within the zone, such that there is a prioritization of the characteristics amongst zones.  Additionally,
…wherein changing the engine performance includes moving fuel efficiency away from a first designated target by increasing fuel consumption of the vehicle (see King at least [0020]-[0024] where upon moving from a 1st zone to a 2nd zone, the vehicle’s controller controls the switch of an operating mode.  When operating under the 1st operating mode, the desirability for fuel economy is maximized, therefore upon moving into the 2nd zone where it is not valued as much, the maximized “target” for fuel efficiency is decreased to a lesser value.  The phrase “…increasing fuel consumption…” is interpreted as making the vehicle less fuel efficient) and moving a generation of an emission constituent toward a second designated target by reducing the generation of the emission constituent of the vehicle (see King at least [0020]-[0024] where upon moving from a 1st zone to a 2nd zone, the vehicle’s controller controls the switch of an operating mode.  When operating under the 1st operating mode, the desirability for fuel economy is maximized and the levels of emission generation are not considered.  Therefore, upon moving into the 2nd zone where emission generation is more closely monitored, the characteristics of the vehicle advance towards the “target” for reduced emission generation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine performance experienced within a conditional state as disclosed by King with targets that influence the engine performance for the gain of additional incentives as taught by King, aside from the monetary growth resulting from increased fuel efficiency or ecological preservation associated with emission reduction, for monetary gain in the form of tax benefits (see King at least [0024]).
Regarding claim 9, King discloses the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 10, King discloses the vehicle control system of claim 9, and additionally the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 11, King discloses the vehicle control system of claim 9, wherein the control system is configured to change the engine performance to move fuel efficiency of the vehicle toward a first fuel efficiency target by decreasing fuel consumption of the vehicle (see King at least [0020]-[0024] where upon moving from a 2nd zone to a 1st zone, the vehicle’s controller controls the switch of an operating mode.  When operating under the 2nd operating mode, the desirability for fuel economy is not desired as much as it is in the 1st operating zone, therefore upon moving from the 2nd zone to the 1st zone, the “target” value for fuel efficiency is increased to maximize the results.  The phrase “…decreasing fuel consumption…” is interpreted as making the vehicle more fuel efficient.  Additional emphasis to paragraph [0022] which discloses the transition from any particular zone to another zone), and to concurrently move a generation of an emission constituent away from a first emission generation target by increasing the generation of the emission constituent of the vehicle (see King at least [0020]-[0024] where upon moving from a 2nd zone to a 1st zone, the vehicle’s controller controls the switch of an operating mode.  When operating under the 2nd operating mode, the reduction of emission generation is prioritized to where fuel efficiency is not a concern.  Therefore, upon moving into the 1st zone where fuel efficiency becomes a focal point, the reduction of emission generation is no longer significant, relatively speaking, thus the characteristics of the vehicle advance away from the previously established “target” for reduced emission generation).  
The motivation of claim 18 also applies to the disclosure of King in claim 11.
Regarding claim 12, King discloses the vehicle control system of claim 9, and additionally the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 13, King discloses the vehicle control system of claim 9, wherein the vehicle control system is further configured to: 
determine when the vehicle enters or leaves a second designated conditional state (see King at least [0022] and [0017]-[0021] where a controller monitors a vehicle crossing into one zone or another zone, said zones defined by: geographical boundaries, time, dates, or atmospheric conditions); 
determine a second fuel efficiency weight and a second emission generation weight based on the second designated conditional state (see King at least [0021] where zones contain characteristics which define them, characteristics such as emission levels and fuel consumption levels.  These characteristics are compared relative to one another, such that a particular zone may have a characteristic weight different than another zone); and 
change the engine performance of the vehicle based on the second fuel efficiency weight and the second emission generation weight (see King at least [0022]-[0024] where the vehicle crosses into a different zone, the one being characterized by specific qualities).  
The motivation of claim 18 also applies to the disclosure of King in claim 13.
Regarding claim 14, King teaches the vehicle control system of claim 13, wherein the first fuel efficiency weight is different than the second fuel efficiency weight (see King at least [0015], [0020]-[0021], and [0023] where a first zone has fewer restrictions than that of a second zone.  The first zone prioritizes characteristics such as an increased fuel economy (applies a more significant weight to fuel economy), while the second zone prioritizes characteristics such as an ozone-reduced operating mode (applies a more significant weight to emission generation reduction).  Therefore, when a vehicle switches from one zone to another, the weighting shifts to a weight that is different than it was in the previous zone), or the first emission generation weight is different than the second emission generation weight (see King at least [0015], [0020]-[0021], and [0023] where a first zone has fewer restrictions than that of a second zone.  The first zone prioritizes characteristics such as an increased fuel economy (applies a more significant weight to fuel economy), while the second zone prioritizes characteristics such as an ozone-reduced operating mode (applies a more significant weight to emission generation reduction).  Therefore, when a vehicle switches from one zone to another, the weighting shifts to a weight that is different than it was in the previous zone).
The motivation of claim 18 also applies to the disclosure of King in claim 14.
Regarding claim 1, King discloses the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 2, King discloses the method of claim 1, and additionally the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 3, King discloses the method of claim 1, and additionally the analogous material to that of claim 11 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 4, King discloses the method of claim 1, and additionally the analogous material to that of claim 18 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 5, King discloses the method of claim 1, wherein changing the engine performance includes a reduction or increase of one or more of particulate matter, oxide emissions, carbon monoxide emissions, or sound emissions (see King at least [0017], [0020], and [0024]).
The motivation of claim 18 also applies to the disclosure of King in claim 5.
Regarding claim 6, King discloses the method of claim 1, and additionally the analogous material to that of claim 13 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 7, King discloses the method of claim 6, and additionally the analogous material to that of claim 14 as recited in the instant claim and is rejected for similar reasons.  

Claims 8, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kolhouse et al. (US-2017/0089274; hereinafter Kolhouse).
Regarding claim 19, King discloses the method of claim 18, further comprising:
…
[regulating fuel consumption] during or within the designated conditional state (see King at least [0022]-[0024] where fuel efficiency may be optimized corresponding to the zone in which the vehicle resides in).  
However, King does not explicitly disclose the following: 
determining a fuel consumption threshold based on the fuel efficiency weight; and 
preventing fuel consumption from reducing past the fuel consumption threshold …  
Kolhouse, in the same field of endeavor, teaches
determining a fuel consumption threshold based on the fuel efficiency weight (see Kolhouse at least [0042]-[0043] and [0046] where module 154 receives criteria 205 which indicates a desirable operating parameter, such as a desirable fuel economy range, that adheres to a predefined threshold.  A predefined threshold used to regulate operating parameters is likely to consider factors such as altitude and grade along a route, such information translated from module 158.  Altitude and grade are both considered as a designated conditional state, per claim 18, which are used to determine a weight for adjustment between fuel efficiency and emission generation); and 
preventing fuel consumption from reducing past the fuel consumption threshold (see Kolhouse at least [0042]-[0043] where a desirable fuel economy range is established and regulated by actuator responses)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel consumption regulation during a designated conditional state as disclosed by King with a fuel consumption threshold as taught by Kolhouse to provide consistent results that are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 20, King in view of Kolhouse teach the method of claim 19, further comprising: 
determining an emission generation threshold based on the emission generation weight (see Kolhouse at least [0042]-[0043] and [0046] where module 154 receives criteria 205 which indicates a desirable operating parameter, such as a desirable emission generation range, that adheres to a predefined threshold.  A predefined threshold used to regulate operating parameters is likely to consider factors such as altitude and grade along a route, such information translated from module 158.  Altitude and grade are both considered as a designated conditional state, per claim 18, which are used to determine a weight for adjustment between fuel efficiency and emission generation); and 
preventing the generation of the emission constituent less than the emission generation threshold (see Kolhouse at least [0042]-[0043] where a desirable emission generation range is established and regulated by actuator responses) during or within the designated conditional state (see King at least [0022]-[0024] where the reduction of an emission generation may be optimized corresponding to the zone in which the vehicle resides in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission generation regulation during a designated conditional state as disclosed by King with an emission generation threshold as taught by Kolhouse to provide consistent results that are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 15, King teaches the vehicle control system of claim 13, wherein … the first designated conditional state (see King at least [0015] and [0023]), and … the second designated conditional state (see King at least [0015] and [0020]), and …
However, King does not explicitly disclose …the control system is further configured to determine a first fuel consumption threshold … determine a second fuel consumption threshold … wherein the first fuel consumption threshold is greater than the second fuel consumption threshold.
Kolhouse, in the same field of endeavor, teaches the control system is further configured to determine a first fuel consumption threshold based on the first designated conditional state (see Kolhouse at least [0042]-[0043] and [0046] where module 154 receives criteria 205 which indicates a desirable operating parameter, such as a desirable fuel economy range, that adheres to a predefined threshold.  A predefined threshold used to regulate operating parameters is likely to consider factors such as altitude and grade along a route, such information translated from module 158.  Altitude and grade are both considered as a designated conditional state, per claim 9, which are used to determine a weight for adjustment between fuel efficiency and emission generation), and determine a second fuel consumption threshold based the second designated conditional state (see Kolhouse at least [0042]-[0043] and [0046] where module 154 receives criteria 205 which indicates a desirable operating parameter, such as a desirable fuel economy range, that adheres to a predefined threshold.  A predefined threshold used to regulate operating parameters is likely to consider factors such as altitude and grade along a route, such information translated from module 158.  Altitude and grade are both considered as a designated conditional state, per claim 9, which are used to determine a weight for adjustment between fuel efficiency and emission generation), and wherein the first fuel consumption threshold is greater than the second fuel consumption threshold (see Kolhouse at least [0043] and [0046] which describe the thresholds as corresponding to the current criteria 205.  As disclosed in King, when the vehicle enters or leaves one zone for another, the weighting assigned to characteristics is updated accordingly, such that a fuel consumption threshold may be either smaller or larger, depending on which zone is entered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designated conditional states as disclosed by King with corresponding fuel consumption thresholds as taught by Kolhouse to provide consistent results that are representative of a desired input, particularly to a variety of driving styles which may not otherwise obtain such results (see Kolhouse at least [0014]).
Regarding claim 16, King discloses the vehicle control system of claim 9.  However, King does not explicitly disclose the control system is configured to stop reduction in a generation of emission constituent of the vehicle upon reaching a first emission generation target based on the first emission generation weight.
Kolhouse, in the same field of endeavor, teaches the analogous material to that of claim 20 as recited in the instant claim and is rejected for similar reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission generation regulation during a designated conditional state as disclosed by King with an emission generation target as taught by Kolhouse for reasons similar to that of claim 20.
Regarding claim 17, King in view of Kolhouse teach the vehicle control system of claim 16.  King additionally discloses the analogous material to that of claim 5 as recited in the instant claim and is rejected for similar reasons. 
Regarding claim 8, King discloses the method of claim 1.  However, King does not explicitly disclose determining a first emission generation target based on the first emission generation weight; and automatically stopping a reduction in a generation of an emission constituent of the vehicle upon reaching the first emission generation target.
Kolhouse, in the same field of endeavor, teaches the analogous material to that of claim 20 as recited in the instant claim and is rejected for similar reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission generation regulation during a designated conditional state as disclosed by King with an emission generation target as taught by Kolhouse for reasons similar to that of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troebst (US-2013/0238220) teaches a vehicle capable of switching between normal operation and a mode capable of reduce sound emissions to conform with desirable standards.  Fuel consumption also experiences changes during a switch to reduced sound emissions.
Cooper et al. (US-2012/0245766) teaches the concept of utilizing different power units found throughout different train cars to achieve desired results, such as a change in emissions and/or fuel consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/25/2022